Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kevin Arnette Watts appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Watts, No. 2:04-cr-00086-RAJ-2 (E.D.Va. May 14, 2015); see United States v. Mann, 709 F.3d 301, 304-05 (4th Cir.2013) (reviewing the disposition of a § 3582(c)(2) motion for an abuse of discretion). We dispense with oral argument because the facts and legal *254contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.